TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26, 2018



                                     NO. 03-18-00401-CR


                              Andrew Lee Colburn, II, Appellant

                                                v.

                                  The State of Texas, Appellee


           APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.